Title: To Thomas Jefferson from Samuel Sterett, 8 September 1793
From: Sterett, Samuel
To: Jefferson, Thomas



Sir
Baltimore 8. Sept. 1793
 
Your letter of the 2d. inst. was received by the Committee and communicated to the Vice-Consul of the French Republic.
 
At a late hour of the Evening and when I despair of a meeting of the Committee, I am solicited to request you to forward a letter of that nature which the British Minister will please to grant. The unfortunate people, whom it is intended to protect, if it can carry protection with it at all, are extremely chagrined at the treatment they experience from the Representative of a Nation that professes to support their principles and conduct; for they are all of them the avowed enemies of the French Revolution and of every Government that is not monarchical. The Recommendation that is offered to them, I am myself fearful will not be accepted, and the expedition is probably at an end. But still it will depend very much on the tenor of the Minister’s letter. Many of the unfortunate Exiles experience too keen a misery in their present situation, not to wish for a Change, and they are willing to risque any fate that can be inflicted by a people of Humanity. The Ladies particularly love cleanliness and comfort. But the means of both have been cruelly and unfeelingly torn from them by British Cruisers in their passage here, in every instance that they were exposed to such treatment. If they can be persuaded to have a little confidence in the British Minister’s proposed favor, they may be induced still to go, and the Charity of the Town will be relieved from a Burthen of 600 or 800 Dollars, weekly, which is the present expenditure for their support, and much too heavy to be of very long continuance. If this plan cannot be effected, the poor Wretches must soon be exposed to a misery infinitely surpassing their present feelings.
The numbers already entered and for whom a provision has been made at a heavy expence to the French Republic and the Inhabitants of this Town, are as follow—
In the Marianne, Capt. Ardouin, 250 persons
In the Nouvelle Rosalie, Capt. Dupouy 180. persons, in all 430.
It is not without great pain and reluctance that I have consented to write this letter. My scruples have been overcome by the solicitation of a people, who have strong claims to our pity and compassion. I have the honor to be, with great respect, Sir, Your Humb. Ser

Samuel Sterett

